By the Court:

This day came again the parties, by counsel, and the court having maturely considered the petition of the plaintiff, the exhibits therewith, the answer of the respondent, and the arguments of counsel, is of opinion that the act of March 27, 1914, (Acts 1914, page 707) is not in conflict with section 52 of the Constitution of the State of Virginia, as alleged in said petition, nor invalid for any other reason assigned therein; but the court is further of -opinion that section 10 of the act aforesaid applies to the office held by petitioner; and it is, therefore, adjudged and ordered that a peremptory writ of mandamus do forthwith issue, directed to C. Lee Moore, Auditor of Public Accounts, commanding and requiring him to at once issue to the said William H. Sands, commissioner in chancery, and examiner of records of the tenth judicial district a warrant for the sum of $739.38, as prayed for in said petition; but no costs shall be taxed against the respondent.
And it is further ordered that service of a copy of this order upon the respondent shall have the same force and effect as if a formal peremptory writ of mandamus was duly issued and served according to law.

Writ Awarded.